government entities division department of the treasury internal_revenue_service washington d c stn jun fi kfta t3 legend church c church official b order medical center a region x subsidiary a subsidiary b subsidiary c subsidiary d subsidiary e subsidiary f directory m plan x this is in response to a ruling_request dated date as revised by letter of date and supplemented by additional correspondence dated september page april and and date in which your authorized representatives request rulings on your behalf concerning whether plan x is a church_plan described in sec_414 of the internal_revenue_code and has continued to meet the requirements of sec_414 since its inception and certain related questions the following facts and representations have been submitted on your behalf effective date medical center a adopted plan x a plan intended to meet the requirements of sec_401 and sec_401 of the code elective_deferrals and employer matching_contributions to plan x commenced on date plan x is maintained for the benefit of the employees of medical center a and the employees of its subsidiaries a through f the other participating employers who are members of its controlled_group_of_corporations medical center a and each of its subsidiaries except subsidiary a are described in sec_501 of the code and exempt under sec_501 medical center a is jointly sponsored by the order and church official b the order is an apostolic congregation of religious women of church c medical center a and subsidiaries b c and d are listed in directory m the official directory of church c medical center a is the sole member of subsidiaries e and f and has had the power to appoint and remove their respective boards of directors since date subsidiaries e and f are controlled by their respective boards of directors subsidiary a is a for-profit corporation medical center a is its sole shareholder and its board_of directors is appointed by medical center a subsidiary a's principal function is to provide professional billing services to physicians who have admitting privileges at hospitals owned by medical center a the number of subsidiary a employees who are eligible to participate in pian x i sec_30 the total number of employees eligible to participate in plan x is thus subsidiary a's employees constitute just over one percent of the total number of employees eligible to participate in plan x pursuant to the terms of plan x the retirement_plan committee was appointed by the board_of directors of medical center a on date with a principal purpose and function of administering plan x the committee is comprised of the following officers of medical center a the senior vice president the chief human resources officer the president of region x the chief administrative officer and such other members as the senior vice president may appoint from time to time the committee began administering plan x as a principal purpose on date and continues to do so at the present time under the terms of plan x the board_of directors of medical center a has had the power to appoint and remove the members of the committee since the effective date of plan x date and retains such power at present based on the above facts and representations rulings are requested that plan x constitutes a church_plan as described in sec_414 of the code and has been such a church_plan since its inception and for purposes of sec_414 of the code substantially_all of the participants in plan x are church employees within the meaning of code sec_414 or sec_414 notwithstanding the fact that the employees of subsidiary a who are not church employees within the meaning of code sec_414 or sec_414 are entitled to participate in plan x page sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as of the date of erisa's enactment however sec_414 subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of publaw_96_364 to provide that sec_414 was effective as of date sec_414 of the code provides in part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches - includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or ‘a convention or association of churches if such organization is controlled by or associated with a church ora convention or association of churches sec_414 of the code defin ines employee t to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shail be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with page the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 it is represented that medical center a and subsidiaries b c and d are listed in directory m which is the official directory of church c and have been so listed since on or before date the effective date of plan x the internal_revenue_service has determined that any organization listed in directory m is an organization described in sec_501 of the code that is exempt from tax under sec_501 also any organization that is listed in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code accordingly medical center a and subsidiaries b c and d were and are exempt from taxation under sec_501 and were and are also associated with church c it is represented that subsidiaries e and f are described in sec_501 of the code and exempt under sec_501 since date medical center a has been the sole member of subsidiaries e and f and has appointed and removed their respective boards of directors since date subsidiaries e and f have been controlled by their respective boards of directors therefore subsidiaries e and f are and have been controlled by medical center a since subsidiaries e and f are and have been controlled by medical center a and medical center a is associated with church c subsidiaries e and f are indirectly associated with church c therefore pursuant to sec_414 and c of the code the employees of - medical center a and the employees of subsidiaries b through f are deemed to be employees of church g and church c is deemed to be the employer of such employees for purposes of the church_plan rules with respect to sec_414 of the code subsidiary a's employees constitute just over one percent of the total employees eligible to participate in plan x therefore in this case the employees of the for-profit subsidiary constitute an insubstantial percent of the participants in plan x however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches pian x has been administered by the retirement_plan committee since date the principal purpose of the committee is the administration of plan x the committee is composed of officers of medical center a who were appointed to the committee by the board_of directors of medical center a under the terms of plan x the board_of directors of medical center a has had the power to appoint and remove the members of the committee since the effective date of plan x date and retains such power at present thus the committee is controlled by medical center a which is associated with church c accordingly since the committee is controlled by medical center a it is deemed indirectly associated with church c further since as represented above the primary purpose of the committee is the administration of plan x the committee constitutes an organization the principal purpose or function of which is the administration of plans or programs for the provision of retirement benefits or welfare benefits or both for the employees of medical center a and its named subsidiaries therefore the committee would qualify as an organization described in section page e a of the code for the period since date with respect to the period between date and date as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years in the instant case there was no committee for the period date until date however the committee was appointed date the principal purpose of the committee is the administration of plan x thus the defect was corrected as provided under sec_414 of the code accordingly in regard to your ruling_request we conclude that plan x constitutes a church_plan as described in sec_414 of the code and has ‘been since its inception and for purposes of sec_414 substantially_all of the participants in plan x are church employees within the meaning of code sec_414 or sec_414 notwithstanding the fact that the employees of subsidiary a who are not church employees within the meaning of code sections a14ey or e b are entitled to participate-in plan x this letter exfresses no opinion as to whether plan x satisfies the requirements for ' qualification under sec_401 of the code the determination as to whether a planis ' qualified under sec_401 is within the jurisdiction of the appropriate office of the internal_revenue_service this letter i i sec_5 directed only to the taxpayer who requested it sec_6110 of the code provides that it may-not be used or cited as precedent in accordance with a power_of_attorney on file in this office the original of this ruling is _ being sent to one of your representatives and a copy is being sent to you and a second representative page this letter was prepared by who may be reached at sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of ruling deleted copy of ruling notice
